UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7959


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRELL S. MERRICKS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:06-cr-00419-LMB-1)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell S. Merricks, Appellant Pro Se.     Edmund P. Power,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell S. Merricks appeals the district court’s order

denying his motion to recall the mandate.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Merricks, No. 1:06-cr-00419-LMB-1 (E.D. Va. Oct. 8, 2009). We

deny Merricks’ motion for transcript at government expense.

               We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the    materials

before   the    court   and   argument   would   not   aid    the   decisional

process.

                                                                      AFFIRMED




                                     2